           Case 2:19-cv-01656-WB Document 31 Filed 11/19/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK EDMUNDS,                                              CIVIL ACTION
             Petitioner,

                v.

SUPERINTENDENT ERIC TICE,                                     NO. 19-1656
              Respondent.

                                            ORDER

        AND NOW, this 17th day of November, 2020, upon careful and independent

consideration of the petition for writ of habeas corpus, and after review of the Report and

Recommendation of United States Magistrate Judge Jacob P. Hart an no timely objections

having been filed to the Report and Recommendation, IT IS ORDERED that:

        1. The Report and Recommendation is APPROVED and ADOPTED.

        2. The petition for a writ of habeas corpus is GRANTED with respect to Petitioner’s

claim that trial counsel was ineffective for failing to object to the reasonable doubt jury charge

given at his trial.

        3. Within one-hundred eighty (180) days the Commonwealth shall give Petitioner a new

trial or release him from custody.

                                                      BY THE COURT:


                                                      /s/Wendy Beetlestone, J.

                                                                         __
                                                      WENDY BEETLESTONE, J.
